In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00127-CV

IN THE INTEREST OF J.Z., A CHILD             §    On Appeal from the 231st District Court

                                             §    of Tarrant County (231-554628-14)

                                             §    October 25, 2018

                                             §    Opinion by Justice Pittman


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Appellant Father shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By __/s/ Mark T. Pittman________________
                                            Justice Mark T. Pittman